Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147910 & (62)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DETROIT MEDICAL CENTER,                                                                                David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 147910
                                                                   COA: 311036
                                                                   Wayne CC: 11-001794-NF
  TITAN INSURANCE COMPANY,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the September 17, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion for
  leave to file brief amicus curiae is DENIED as moot.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2014
         h0319
                                                                              Clerk